        Case 3:18-cv-01322-KAD Document 85 Filed 06/11/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

JANE DOE,                                           :
     Plaintiff,                                     :    CASE NO. 3:18cv1322 (KAD)
                                                    :
V.                                                  :
                                                    :
TOWN OF GREENWICH, SGT. DET. BRENT                  :
REEVES, in his individual and official capacity,    :
and DET. KRYSTIE M. RONDINI, in her                 :
individual and official capacity,                   :    JUNE 11, 2019
       Defendants.

                                     APPEARANCE

Please enter the appearance of:

                                  DAVID M. KUTZNER
                                  Senior Assistant State's Attorney
                                  Civil Litigation Bureau
                                  Office of the Chief State's Attorney
                                  300 Corporate Place
                                  Rocky Hill, Connecticut 06067
                                  Tel. (860) 258-5887
                                  Fax. (860) 258-5968
                                  E-mail: david.kutzner@ct.gov
                                  Federal Bar No. ct 08123

for John D. Capozzi, II, Supervisory Assistant State’s Attorney,
a non-party witness subpoenaed to provide deposition testimony in this matter.


                                          /s/ DAVID M. KUTZNER
                                         DAVID M. KUTZNER
                                         Senior Assistant State's Attorney
          Case 3:18-cv-01322-KAD Document 85 Filed 06/11/19 Page 2 of 2




                                       CERTIFICATION

       I hereby certify that on June 11, 2019, a copy of the foregoing Appearance was

filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF

System.




                                              /s/ DAVID M. KUTZNER
                                             DAVID M. KUTZNER
                                             Senior Assistant State's Attorney
